DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.

Claims 2, 5, 6, 8, 11-17, 22-30, 33 and 43 are pending and under examination.

35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claim 11 for failing to comply with the written description requirement is withdrawn in view of Applicant’s argument.

35 USC § 103(a) rejections withdrawn 
The rejections of claims 2, 5-8, 11-17, 23-26, 28-30 and 33  under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously) and Vitiello (US 2015/0140041, published 21 May 2015, cited previously) in view of Diehn et al (US 2014/0296081, published 2 October 2014, cited previously) in further view of Johnston et al (US 2015/0079119, published 19 March 2015) and Pinilla-Ibarz et al (Blood, 95:1781-1787, 2000) are withdrawn in view of Applicant’s amendments to claim 2 and arguments as to how to new limitations should be interpreted.

The rejections of claims 2, 5, 6, 8, 11-17, 22-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously) and Vitiello (US 2015/0140041, published 21 May 


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 2, 5, 6, 8, 12-17, 22-30, 33 and 34 for failing to comply with the written description requirement are maintained.
Applicant argues that the presently claimed method does not require all the neoantigen sequences of the plurality of peptides obtained in step a) to function in a vaccine or to function in a vaccine for every patient. Applicant argues that disclosures throughout the instant specification suggest that factors other than "functioning in a vaccine" determine whether the neoantigen peptides as recited in the claims are
suitable for a patient. FIG.3 in the as filed application also illustrates that in the event that none of the peptides as recited in the claimed method match a cancer patient's tumor-specific gene fusions and HLA alleles, other treatment strategies such as de nova vaccine constructions or other types of treatment may be provided to such patient. For the cancer patients whose tumor-specific gene fusions and HLA alleles match one or more sequences of the obtained plurality of peptides, the treatment efficacy of the peptides will then be monitored (i.e., monitoring tumor growth or formation) after the peptides are administered to such cancer patient. Applicant further argues that the presently claimed method does not require all the plurality of peptides to function in a vaccine or to function in a vaccine for every cancer patient, either before or after the administration to the patient. Applicant argues that the predictability of immunogenicity of the plurality of peptides in the claimed method is not a criterion for obtaining the plurality of peptides in the claimed method. That is, the plurality of peptides in the claimed method are not required to generate immune response in any cancer patient.

the time of filing of the present application and a skilled person in the art would understand from the instant specification that the claims bear a reasonable correlation to the scope of enablement provided by the specification, and that no undue experimentation is required.
	Applicant’s arguments have been considered but are not persuasive. As an initial note, the rejections under 35 USC §112 are for lack of written description. The specification discloses a list of fusions used as neoantigens in anti-cancer vaccines (Table 1). The specification disclose the detection of 308 fusion candidates were detected in samples from 34 follicular lymphoma transcriptome samples from two databases with 149 of the fusion candidates found in more than one samples (Example 2, Table 2).  Gene fusions were also found in other cancer types.  The specification also disclose sequences predicted to bind to various HLA class I alleles with an IC50<500nM (Table 3). The specification disclose the identification of predicted neoantigenic peptides from FUS/DDIT3 fusions found in 50% of myxoid-round cell liposarcoma (Example 7).  The specification disclose the identification of novel neoantigenic peptides found in 68% of patients with the BCR/ABL1 fusion (Example 8). The specification disclose predicted neoantigenic peptides from EWSR1/FLI1 gene fusions (Example 9). However, the present claims are not limited to the neoantigenic peptides from tumor specific gene fusions that have been shown to induce immunogenic responses. The present claims have been interpreted to include tumor specific gene fusions identified after the application was filed. Furthermore, it has been interpreted that the administered peptides are capable of inducing an immune response. Given that the vast majority of peptides in the specification have not been shown to be immunogenic it is not clear how 

In response to Applicant’s statement that in the event that the library does not contain any peptides that are suitable for the patient then a de nova vaccine can be designed and synthesized for the patient, this would mean that the peptides would not be identified until after the frameshift mutations were identified from the patient’s tumor. Thus, the claims encompass peptides which are not presently identified and only would be determined in the future. As previously discussed possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). In this case, the specification does not describe the genus of peptides that are capable of functioning in a vaccine that satisfies either the Lilly or Enzo standards.


NEW REJECTIONS:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 5, 6, 8, 11-17, 22-30, 33 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, 
“determining whether the one or more tumor-specific gene fusions match one or more sequences of the plurality of peptides” and “monitoring tumor growth or formation in the cancer patient” which are not eligible for patent protection without significantly more recited in the claims.
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, “obtaining information relating to one or more HLA alleles of the cancer patient”, “determining whether the one or more tumor-specific gene fusions match one or more sequences of the plurality of peptides” and “monitoring tumor growth or formation in the cancer patient”.  These limitations encompasses mathematical equations or graphs which could be used to determine whether the one or more tumor-specific gene fusions match one or more sequences of the plurality of peptides.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  Furthermore, obtaining information could be done by manually receiving the information.  
New claim 43, which depends from claim 2 recited “wherein the one or more peptides in the peptide library is not administered to the cancer patient if the one or more peptides do not match one or more of the tumor-specific gene fusions and/or do not bind to the one or more HLA alleles of the cancer patient”. Thus, it has been interpreted that the present claims do not actually require the administration of the peptides to the cancer patient. In the present claims there is not a requirement for an active method step that transform the process into a practical application of the obtaining and determining steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, 
g) monitoring tumor growth or formation in the cancer patient after administering the one or more peptides selected from the plurality of peptides and one or more adjuvants to the cancer patient set forth well-understood, routine and conventional activity. Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Diehn et al (US 2014/0296081, published 2 October 2014) disclose analyzing a cancer-specific genetic alteration in a subject comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently mutated in the specific cancer; the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer (paragraphs 25-33, 104-114).  Diehn disclose methods for creating a library of recurrently mutated 
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.







Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11, 22 and 43 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 11 is drawn to the method of claim 2, wherein the one or more selected neoantigens comprise one or more peptides selected from Table A. The claim is not complete in itself because it incorporates limitations by reference to the drawings.  See MPEP 608.01(m) and MPEP 2173.05(s). Amending the claims to recite the sequences would obviate this rejection. However, if claim 11 is amended to recite the sequences, Applicant must select 10 sequences as elected species.
	Claims 11 and 43 recite the limitations “the library of one or more neoantigens” and “the peptide library”, respectively.  There is insufficient antecedent basis for these limitations in claim 2.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 8, 12-17, 23-26, 28-30, 33 and 43  are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2015/0079119, published 19 March 2015, cited previously) Hacohen et al (US 2011/0293637, published 1 December 2011, cited previously), Vitiello (US 2015/0140041, published 21 May 2015, cited previously) and Chiang et al (US 2006/0008468, published 12 January 2006) in view of, Diehn et al (US 2014/0296081, published 2 October 2014, cited previously) and Pinilla-Ibarz et al (Blood, 95:1781-1787, 2000). 
The claims are drawn to a method comprising:
a) obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions
b) obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient;
c) obtaining information relating to one or more HLA alleles of the cancer patient;
d) determining whether the one or more tumor-specific gene fusions match one or more sequences of the  plurality of peptides, wherein the fusion-specific neoantigen peptides correspond to one or more fusion-derived long peptides at fusion breakpoints or one or more short peptides derived from the fusion-derived long peptides, wherein the short peptides comprise at least one amino acid from the N-terminal of the fusion-derived long peptides and at least one amino acid from the C-terminal of the fusion-derived long peptides;
e) determining binding of one or more of the plurality of peptides to the one or more HLA alleles of the cancer patient; 
f) administering one or more peptides selected from the plurality of peptides and one or more adjuvants to the cancer patient wherein the one or more selected peptides match one or more of the tumor-specific gene fusions and bind one or more of the HLA alleles of the cancer patient, and 

Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Johnston further disclose administering frameshift fusion peptides to cancer patients (paragraphs 33-45). Johnston discloses that fusion-derived peptides induced CTL that were capable of killing tumor cells (Example 10, Johnston further disclose that the administration of fusion-derived peptides resulted in tumor regression (Example14). Johnston disclose that nonsense proteins tend to be very immunogenic and are expressed predominantly (if not exclusively) in tumor cells, FS-derived antigens are ideal vaccine candidates (paragraph 34). Johnston disclose that these will lead to the production of novopeptides since the junction points will be new peptide sequence (Id). Johnston discloses novopeptide expression databases that comprise frameshift novopeptides (paragraphs 38, 40, 43, 51-60). It has been interpreted that a database comprising frameshift novopeptides is equivalent to a peptide library that comprises fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions. Johnston also disclose monitoring tumor growth following administration of the vaccine (page 69, lines 9-12; Figures 4-65).
Hacohen et al (US 2011/0293637, published 1 December 2011) discloses identifying neoantigens by identifying tumor specific mutations including gene-fusion mutations (paragraphs 6-9, 50-60, 72-94). Hacohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Hacohen discloses treating patients with Hacohen disclose selecting peptides based on parameters such as the specific MHC of the patient (paragraphs 56-59). Hacohen 
Vitiello (US 2015/0140041, published 21 May 2015) disclose determining the presence of one or more tumor-specific mutations, including gene fusions, in a biological sample from the cancer patient (paragraphs 7-10).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). Vitiello disclose monitoring the patient throughout the course of therapy (paragraph 102).
One of ordinary skill in the art would have been motivated to combine Johnston, Hacohen and Vitiello because they all disclose the identification of tumor-specific mutations, including gene fusions, making peptides that bind the patients MHC based on the gene fusions and administering the peptides to the patient. Furthermore, Johnston, Hacohen and Vitiello all disclose databases comprising neoantigenic peptides which include peptides based on gene fusions. 
With regards to Applicant’s interpretation that the limitation “obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions” requires that the neoantigenic peptides were synthesized prior to obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences. This is consistent with what Chiang discloses with overexpressed tumor antigens. Chiang disclose matching between a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled 
Neither Johnston, Hacohen nor Vitiello specifically disclose obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions.
Diehn disclose analyzing a cancer-specific genetic alteration in a subject including fusions comprising the steps of: obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer; sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences; and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample; wherein the plurality of target regions are selected from a plurality of genomic regions that are recurrently mutated in the specific cancer; the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer (paragraphs 25-33, 104-114).  Diehn disclose methods for creating a library of recurrently mutated genomic regions comprising identifying a plurality of genomic regions from a group of genomic regions that are recurrently mutated in a specific cancer, wherein the library comprises the plurality of genomic regions, the plurality of genomic regions comprises at least 10 different genomic regions; and at least one mutation within the plurality of genomic regions is present in at least 60% of all subjects with the specific cancer, the plurality of genomic regions comprises at least 25, at least 50, at least 100, at least 150, 
One of ordinary skill in the art would have been motivated to apply Diehn’s identification of at least 50 genomic regions that are recurrently mutated in a specific cancer to Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient to because Johnston, Diehn, Hacohen and Vitiello all involve the detection of mutated nucleic acids involving fusions. Hacohen disclose that such mutated proteins, which include fusions,  have the potential to uniquely mark a tumor (relative to non-tumor cells) for recognition and destruction by the immune system avoid central and sometimes peripheral T cell tolerance, and thus be recognized by more effective, high avidity T cells receptors (paragraphs 3, 6). As disclosed in Hacohen and Vitiello, the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. It would have been prima facie obvious to combine Johnston, Hacohen and Vitiello’s methods for selecting and administering one or more peptides based on whether the one or more tumor-specific gene fusion match the sequences of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and parameters such as the specific MHC of the patient with Diehn’s method for analyzing a library of fusion-specific nucleic acid sequences and/or an amino acid sequences corresponding to one or more tumor-specific gene fusions to have a method comprising obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, obtaining information relating to the tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to HLA alleles of the cancer patient, determining whether the tumor-specific gene fusions match one or more sequences of the of peptides, determining binding of one or more of the peptides to the HLA alleles of the cancer patient and administering one or more peptides.


Pinilla-Ibarz disclose administering a breakpoint fusion peptides to cancer patients (page 1782, page 1784, 1st column to page 1785 1st column). 
One of ordinary skill in the art would have been motivated to apply Pinilla-Ibarz’s  administration of fusion-specific neoantigen peptides corresponding to one or more fusion-derived long peptides at fusion breakpoints to Johnston, Hacohen, Vitiello and Diehn’s method for method comprising obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, obtaining information relating to the tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to HLA alleles of the cancer patient, determining whether the tumor-specific gene fusions match one or more sequences of the of peptides, determining binding of one or more of the peptides to the HLA alleles of the cancer patient and administering one or more peptides because Diehn, Hacohen, Vitiello, Pinilla-Ibarz and Johnston concern frameshift novopeptides. Diehn, Hacohen, Vitiello and Johnston  involve the detection of mutated nucleic acids involving fusions, As disclosed in Hacohen, Vitiello and Johnston the fusion proteins identified in Diehn would be capable of generating neoantigens which could be used in cancer vaccines. Hacohen, Viteillo Jonhston and Furthermore, Pinilla-Ibarz and Johnston disclosed that the fusion-specific neoantigen peptides could generate immune responses and cause tumor regression. It would have been prima facie obvious to combine Johnston, Hacohen, Vitiello and Diehn’s method for selecting a fusion-specific neoantigen peptide for a vaccine for a cancer patient and administering the vaccine to a cancer patient with Johnston and Pinilla-Ibarz’s  administration of fusion-specific neoantigen peptides corresponding to one or more fusion-derived long peptides at fusion breakpoints to have a method comprising obtaining a plurality of peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions, obtaining information relating to the tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to HLA alleles of the cancer patient, determining whether the tumor-

Applicant argues that none of the cited art, in combination or alone, teach or suggest the claimed method because the cited art at best, disclose a neoantigen sequence information database or a cancer vaccine strategy personalized to individual patients, and fail to motivate a skilled person in the art to obtain a plurality of premade peptides for administration to a cancer patient and subsequently evaluating the effectiveness of the peptide(s) in the patient as recited in the claimed method. Applicant argues that regardless of the disclosures of a database or a personalized cancer vaccine strategy, the cited art requires the generation of the physical peptides after a patient is identified and before the administration of the vaccine. Indeed, it is Applicant who recognizes that patient-specific medicines, such as the approaches disclosed in the cited art, can be very expensive. Applicant argues that they recognizes that many cancers involve the same sets of gene fusions, regardless of the cancer type. Applicant argues that the claimed method provides a treatment approach ( obtaining preexisting physical peptides prior to the identification and selection of the patients) that is cost effective and can cover a significant percentage of cancers based on recurrent tumor-specific gene fusions.
Applicant argues that the claimed method simply does not require the generation of the physical peptides when one or more of the plurality of peptides that match tumor-specific gene fusions are needed for a certain cancer patient because the plurality of peptides as recited in the claims already exist and are synthesized prior to obtaining information from a patient and administering the selected peptide(s) to the patient. Applicant argues that the claimed method also does not encompass peptides that are all required to elicit immune response in a cancer patient but rather, the claimed method discloses obtaining 50-100 peptides corresponding to recurrent tumor-specific gene fusions, only administering one or more peptides selected from the plurality of peptides when the selected peptides match one or more of the tumor-specific gene fusions and 
Applicant argues that the claimed method simply does not require the generation of the physical peptides when one or more of the plurality of peptides that match tumor-specific gene fusions are needed for a certain cancer patient because the plurality of peptides as recited in the claims already exist and are synthesized prior to obtaining information from a patient and administering the selected peptide(s) to the patient. 

Applicant’s arguments have been considered but are not persuasive, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences. This is consistent with what Chiang discloses with overexpressed tumor antigens. Chiang disclose matching a particular patient's cancer type or condition to available immunotherapeutics (paragraphs 77). Chiang disclose that the panel of antigens assayed for in practicing the method disclosed herein is assembled from more commonly expressed tumor antigens for which targeting immunotherapeutics are on the market (paragraph 87). Although Johnston concerns neoantigenic peptides while Chiang concerns overexpressed tumor antigens, the concept is the same. Both Johnston and Chiang disclose having peptides available for vaccination prior to screening the patient for tumor antigens. Thus, synthesizing tumor antigens prior to obtaining information relating to one or more tumor-specific antigens in a biological sample from the cancer patient and prior to administering the peptides was known in the art.
Johnston teaches identifying novopeptides likely to be expressed in cancer cells and not in non-cancerous cells is accomplished by comparing EST sequences from a tumor database with EST sequences from a non-tumor related EST database to identify sequences arising from frame shift mutations or variations (page 15, lines 15-21). Hachohen disclose comparing mutations in samples to previously reported mutation in a database (paragraphs 75, 94). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Thus, 
Furthermore, the specification disclose that if the patient is determined not to be responsive to at least one fusion-specific vaccine in the library, then a personalized vaccine can be prepared de novo for the patient (page 7, lines 4-6). The specification also disclose that the vaccine library can be expanded to incorporate new recurrent fusion data as it emerges (page 27 lines 16-17). Thus, like, Hacohen, Johnston and Vitiello, the specification discloses administering a mixture of premade peptides and newly synthesized peptides to the patient depending on the specific mutations identified in the patient’s tumor. In addition, as stated above, the specification disclose that the vaccine library can be expanded to incorporate new recurrent fusion data as it emerges. Thus, it has been interpreted that the plurality of peptides that comprise 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor–specific gene fusions may be expanded to include newly discovered gene fusions. 
 
In response to Applicant’s argument that Johnston discloses selecting potential novopeptide candidates from the public database, gathering the sequence information of the suitable novopeptides after the immunological screen for cancer vaccines, but only generating the physical novopeptides when needed, Johnston disclose that once a library of candidate novopeptide sequences has been generated, physical novopeptides can readily be generated by any of the many methods known to a person having ordinary skill in the art for synthesizing or producing physical polypeptides from specified sequences (page 15, lines 2-7). Thus Johnston does not require only generating the physical novopeptides when needed, as Applicant argues. 

In response to Applicant’s argument that the claimed method also does not encompass peptides that are all required to elicit immune response in a cancer patient, the cla9imed method comprises administering the one or more peptides selected from the plurality of peptides and monitoring tumor growth or formation in the cancer patient 

In addition, Applicant argues that because Diehn describes a library that contains information of recurrently mutated genomic regions, as opposed to obtaining a plurality of peptides and selecting one or more of the peptides to administer to a patient as recited in the claimed method, Diehn inherently teaches a different approach. Applicant argues that Diehn discloses using its library for analyzing cancer-specific genetic alterations in a cancer patient by comparing the patient's tumor and genomic sequences. Applicant argues that Diehn analyzes its library by "obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer, sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences, and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic nucleic acid sequences to identify a patient-specific genetic alteration in the tumor nucleic acid sample.
Applicant argues that because Diehn describes a library that contains information of recurrently mutated genomic regions, as opposed to obtaining a plurality of peptides and selecting one or more of the peptides to administer to a patient as recited in the claimed method, Diehn inherently teaches a different approach. Applicant argues that Diehn discloses using its library for analyzing cancer-specific genetic alterations in a cancer patient by comparing the patient's tumor and genomic sequences. Diehn analyzes its library by "obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer, sequencing a plurality of target regions in the tumor nucleic acid sample and in the genomic nucleic acid sample
to obtain a plurality of tumor nucleic acid sequences and a plurality of genomic nucleic acid sequences, and comparing the plurality of tumor nucleic acid sequences to the plurality of genomic
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Diehn is primarily used to disclose to indicate the identification of at least 50 genomic regions that are recurrently mutated in a specific cancer. Hacohen, Vitiello and Johnston all disclose the use of peptide databases comprising fusion-specific neoantigen peptides that may be used for selecting neoantigens for administering to a patient. In the present claims it is first required to determine the specific mutation, include frameshift mutations from the tumor cells. Once the mutation is determined one can look to databases or libraries to determine a particular peptide that may be selected.   Given that the claimed library comprising fusion-specific neoantigen peptide sequences is not specifically defined in the specification, and the specification appears to disclose that the fusion-specific neoantigen peptide sequences were derived from available databases that comprise gene fusions, it is likely that the databases references in Vitiello and Johnston would overlap the fusion-specific neoantigen peptides in the claimed library. It is noted that Diehn is used as a disclosure of a library of fusion-specific neoantigen sequences. Hacohen, Vitiello and Johnston all disclose the use of peptide databases comprising fusion-specific neoantigen peptides for the selection of neoantigenic peptides.  It would have been obvious to use the peptide libraries recited in Diehn, as well as other databases comprising fusion-specific neoantigen peptides to select fusion-specific neoantigen peptides for administering to a cancer patient once it is known that the cancer patient has one of the specific fusions recited in the different databases or libraries.  
	In addition, given that Hacohen, Vitiello and Johnston all disclose the use of peptide databases comprising fusion-specific neoantigen peptides for the selection of neoantigenic peptides, it would have been obvious to use the libraries recited in Diehn to select fusion-specific neoantigen peptides for administering to a cancer patient once it is known that the cancer patient has the specific fusion.  As discussed in Hacohen, Vitiello and Johnston the specific neoantigenic peptide would be selected based on the HLA allele of the cancer patient.


In response to Applicant argues that Diehn concerns cancer diagnostic methods, is entirely silent about the preparation of cancer vaccines, Hacohen, Vitiello and Johnston all disclose the use of neoantigenic peptide databases for choosing the specific neoantigenic peptides. As discussed above, given that Hacohen, Vitiello and Johnston all disclose the use of peptide databases comprising fusion-specific neoantigen peptides for the selection of neoantigenic peptides, it would have been obvious to use the libraries recited in Diehn to select fusion-specific neoantigen peptides for administering to a cancer patient once it is known that the cancer patient has the specific fusion. 

In response to Applicant’s argument that the Office must not only identify references disclosing the elements of a claim, but also provide a reasoned basis as to why a person having skill in the art, with no knowledge of the claimed invention, would have combined the cited elements to arrive at the presently claimed invention, it appears that Applicant is arguing that there is no motivation to combine the art references. Motivation to combine the references have been recite above. Applicant has not specifically pointed out why one of skill in the art would not have been motivated to combine the listed art. Applicant also appears to be arguing that the rejections under obviousness is based upon improper hindsight reasoning. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, there is ample motivation to combine the references independent of the inherent features.


Neither Johnston Hacohen, Vitiello, Diehn, nor Pinilla-Ibarz disclose vaccines comprising 100 or more distinct fusion-derived neoantigens peptides having 100 or more amino acids.
	Fritsch disclose a neoantigenic vaccine may comprise more than 100 peptides with peptides of 100 amino acids (paragraphs 10, 53). Fritsch disclose that the neoantigenic peptides may comprise flanking amino acids (paragraph 68).
One of ordinary skill in the art would have been motivated to apply Fritsch’s neoantigenic vaccine comprising 100 peptides with peptides of 100 amino acids to Johnston Hacohen, Vitiello, , Chiang, Pinilla-Ibarz and Diehn’s method of selecting and administering a therapeutic fusion-specific vaccine for a cancer patient because Hacohen, Vitiello, Johnston, Pinilla-Ibarz and Fritsch all disclose the selection and administration of neoantigenic peptides.  It would have been prima facie obvious to substitute Fritsch’s 100 neoantigenic peptides of 100 amino acids for the neoantigenic peptides of Johnston, Hacohen, Chiang, Pinilla-Ibarz and Vitiello to have a method of selecting a fusion-specific neoantigen peptide for a vaccine for a cancer patient, comprising obtaining information relating to one or more tumor-specific gene fusions in a biological sample from the cancer patient, obtaining information relating to one or more HLA alleles of the cancer patient, determining whether the one or more tumor-specific gene fusions match one or more sequences of a plurality of peptides in a peptide library that comprises 50-100 fusion-specific neoantigen peptide corresponding to recurrent tumor-specific gene fusions, wherein the fusion-specific neoantigen peptides correspond to one or more fusion-derived long peptides at fusion breakpoints, determining binding of one or more of the plurality of peptides in the peptide library 

Applicant argues that as discussed above, none of Hacohen, Vietello, Diehn, Johnston, and Pinilla-Ibarz, in combination or alone, teaches or suggests the claimed method as recited in independent claim 2. Applicant argues that Fritsch does not remedy the deficiencies of Hacohen, Vietello, Diehn, Johnston, and Pinilla-Ibarz in that Fritsch fails to disclose obtaining a plurality of premade peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and conducting a series of analyses to select one or more of the plurality of peptides for administration to a cancer patient and subsequently evaluating the effectiveness of the selected peptide(s) in the patient as recited in the claimed method. Applicant argues that Fritsch is merely cited as disclosing a neoantigenic vaccine comprises more than 100 peptides with peptides of 100 amino acids
In response, as discussed above, Johnston, Hacohen, Vietello, Diehn, Chiang, and Pinilla-Ibarz does disclose obtaining a plurality of premade peptides that comprises 50-100 fusion-specific neoantigen peptides corresponding to recurrent tumor-specific gene fusions and conducting a series of analyses to select one or more of the plurality of peptides for administration to a cancer patient and subsequently evaluating the effectiveness of the selected peptide(s) in the patient as recited in the claimed method.




	
	


Summary
Claims 2, 5, 6, 8, 11-17, 22-30, 33 and 43 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642